Case: 21-10380     Document: 00516032549         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 28, 2021
                                  No. 21-10380                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Vanessa Reed,

                                                           Plaintiff—Appellant,

                                       versus

   Denis McDonough, Secretary, U.S. Department of Veteran
   Affairs,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-2153


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Vanessa Reed sued the U.S. Department of Veterans Affairs (the
   “VA”) after her employer, the Dallas Veterans Administration Medical
   Center, North Texas Health Care System (the “Dallas VA”) terminated



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10380          Document: 00516032549               Page: 2      Date Filed: 09/28/2021




                                           No. 21-10380


   Reed from her position as a Registered Nurse. The district court concluded
   that (1) Reed had failed to establish that her wrongful termination claim
   against the VA was a recognized cause of action, and (2) Reed had not
   established a prima facie case of disability discrimination, retaliation, or
   failure to accommodate. Reed appealed. We AFFIRM.

                                             Background

          Reed began her employment as a Registered Nurse in the telenursing
   unit at the Dallas VA on June 15, 2015. In December 2015, the Dallas VA
   notified the telenursing unit that the unit would be relocated to the basement,
   where it would share a workspace with the wound care nurses. Reed, who
   suffers from a condition known as “atopic dermatitis,” 1 requested to relocate
   to a different workspace because she was concerned that working near the
   wound care nurses would make her susceptible to skin infections. The Dallas
   VA determined that Reed’s request was not supported by sufficient medical
   documentation and eventually denied her request months later. But it did
   provide Reed with equipment to reduce contact with surfaces in the
   basement and continued to work with the Human Resources department to
   search for a potential reassignment for Reed.
          In order to comply with federal law, the Dallas VA requires its
   Registered Nurses to maintain a “full and unrestricted license in a State.”
   “An employee who fails to meet” this requirement “will be terminated
   effective the date the qualification was lost.” On March 31, 2016, Reed’s
   Arkansas Registered Nurse license expired, and she had no other valid active
   license, so, the next day, the Dallas VA terminated Reed for failure to
   maintain an active Registered Nurse license.



          1
              Atopic dermatitis causes a person’s skin to crack, flake, and itch.




                                                  2
Case: 21-10380       Document: 00516032549           Page: 3    Date Filed: 09/28/2021




                                      No. 21-10380


           After her termination, Reed filed an employment discrimination
   complaint with the VA’s Office of Employment Discrimination, alleging that
   she had been terminated because she had a disability—her atopic dermatitis.
   The agency denied both her administrative complaint and her subsequent
   appeal. Following this denial, Reed filed the present suit against the U.S.
   Secretary of the VA, alleging a claim for “Termination of Excepted
   Appointment for Failure to Maintain Current Licensure or Certification.”
   However, during her deposition, Reed conceded that her supervisor “didn’t
   choose to terminate me on disability. She just . . . up and terminated me
   because she said my license [had] expired.”
           The parties subsequently filed cross-motions for summary judgment.
   On the same day Reed submitted her reply brief in support of her motion for
   summary judgment, she moved for leave to amend her complaint to allege a
   claim    for   disability   discrimination.       Adopting   an   unobjected-to
   recommendation from the magistrate judge, the district court denied Reed’s
   motion to amend.
           In evaluating the cross-motions for summary judgment, the district
   court construed Reed’s complaint as alleging wrongful termination and
   several disability-related claims. The district court then dismissed Reed’s
   wrongful termination claim because there was no federal cause of action
   against the VA under either 42 U.S.C. § 1983 or Bivens v. Six Unknown
   Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The district
   court similarly dismissed Reed’s disability-related claims because she failed
   to make a prima facie case of disability discrimination. Reed timely appealed.

                          Jurisdiction & Standard of Review

           The district court had jurisdiction under 28 U.S.C. §§ 1331 and 1343.
   We have jurisdiction to review the district court’s final judgment under 28
   U.S.C. § 1291.




                                           3
Case: 21-10380             Document: 00516032549              Page: 4      Date Filed: 09/28/2021




                                              No. 21-10380


             Reed appeals the district court’s summary judgment order. We
   review a district court’s grant of summary judgment de novo, viewing all
   admissible evidence “in the light most favorable to the nonmoving party and
   drawing all reasonable inferences in that party’s favor.” Kariuki v. Tarango,
   709 F.3d 495, 501 (5th Cir. 2013) (quotation omitted). A district court must
   grant summary judgment “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). 2

                                                Discussion

             Summary Judgment

             The district court granted summary judgment on Reed’s claims for
   (1) wrongful termination; (2) disability discrimination and retaliation; and
   (3) failure to accommodate. We address each claim in turn.

             1.         Wrongful Termination

             Reed characterizes her first cause of action as “Termination of
   Excepted Appointment for Failure to Maintain Current Licensure or
   Certification.” Reed previously argued, in response to the VA’s motion for
   summary judgment, that her cause of action arises under 42 U.S.C. § 1983. 3
   However, she fails to cite any law supporting her argument. In any event, the
   scope of § 1983 “does not reach . . . actions of the Federal Government” like




             2
               While Reed also purports to appeal the court’s denial of her motion to amend,
   she fails to adequately brief this issue, so we will not address it further. Grant v. Cuellar, 59
   F.3d 523, 524 (5th Cir. 1995) (per curiam) (noting that, although we liberally construe pro
   se pleadings, “pro se parties must still brief the issues”).
             3
                 Reed’s complaint fails to cite any statutory provision authorizing such a cause of
   action.




                                                    4
Case: 21-10380        Document: 00516032549              Page: 5      Date Filed: 09/28/2021




                                         No. 21-10380


   the VA’s here. District of Columbia v. Carter, 409 U.S. 418, 424–25 (1973).
   Thus, we affirm on this issue.

           2.      Disability Discrimination and Retaliation Claims

           Reed next asserts several claims based on a theory of disability
   discrimination and retaliation. 4 Reed contends that these claims fall within
   the scope of the Americans with Disabilities Act.                        However, the
   Rehabilitation Act of 1972 is the exclusive remedy for federal employees
   alleging employment discrimination. Hileman v. City of Dall., 115 F.3d 352,
   353 (5th Cir. 1997). Nevertheless, the Rehabilitation Act and the Americans
   with Disabilities Act offer the same protections. Kemp v. Holder, 610 F.3d
   231, 234 (5th Cir. 2010). Accordingly, we evaluate Reed’s claims within the
   context of the Rehabilitation Act.
           A plaintiff may prove employment discrimination and retaliation “by
   direct or circumstantial evidence, or both.” Nall v. BNSF Ry. Co., 917 F.3d
   335, 340 (5th Cir. 2019) (quotation omitted). When the plaintiff relies on
   circumstantial evidence, we employ the burden-shifting framework set forth
   in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Nall, 917 F.3d
   at 340. Under McDonnell Douglas, the plaintiff must first present a prima
   facie case of discrimination or retaliation. Roberson-King v. La. Workforce
   Comm’n, 904 F.3d 377, 381 (5th Cir. 2018). If the plaintiff makes out her
   prima facie case, “the burden shifts to the employer to provide a legitimate,
   non-discriminatory reason for the employment decision.” Id. (quotation
   omitted). If the employer provides such a reason, “the burden shifts back to




           4
             We address Reed’s disability discrimination and retaliation claims (which are not
   explicitly pleaded in Reed’s complaint) because the district court resolved them on the
   merits after liberally construing her complaint.




                                               5
Case: 21-10380        Document: 00516032549              Page: 6      Date Filed: 09/28/2021




                                         No. 21-10380


   the plaintiff to show the reason is merely pretextual.” Id. (internal quotation
   marks and citation omitted).
           To present a prima facie case for disability discrimination or
   retaliation, Reed had to demonstrate a causal connection between her
   disability and her termination. Zenor v. El Paso Healthcare Sys., Ltd., 176 F.3d
   847, 853 (5th Cir. 1999); McCoy v. City of Shreveport, 492 F.3d 551, 556–57
   (5th Cir. 2007) (per curiam). Reed failed to do so. It is well established that
   “the employee must show that ‘but for’ the protected activity, the adverse
   employment action would not have occurred.” Nall, 917 F.3d at 349. Yet
   Reed has failed to proffer any evidence that the Dallas VA terminated her
   because of her disability.
           The undisputed evidence demonstrates that the Dallas VA
   terminated Reed because of her failure to maintain an active Registered
   Nurse license—a condition of Reed’s continued employment with the Dallas
   VA. The Dallas VA requires its nurses to maintain all qualifications required
   for appointment, including a full and unrestricted nursing license in a state.
   If the required license expires or lapses, the nurse is terminated, as of the
   expiration date; there are “no exceptions” to this “across-the-board rule.”
   The record indicates that Reed ran afoul of that rule: Reed’s Arkansas license
   was expired on the date the Dallas VA terminated her and her Texas license
   had not yet been reinstated. 5          Indeed, Reed admitted as much at her
   deposition, conceding that the Dallas VA terminated her because her license
   had expired. Because Reed fails to establish that she was fired because of her




           5
            Reed’s Arkansas license expired on March 31, 2016. Reed’s Texas license was in
   delinquent status as of March 31, 1990, and the record indicates that she had not taken the
   steps necessary to restore her status prior to her termination.




                                               6
Case: 21-10380      Document: 00516032549          Page: 7   Date Filed: 09/28/2021




                                    No. 21-10380


   disability, we conclude that the district court properly granted summary
   judgment on Reed’s disability-related claims.

          3.     Failure to Accommodate

          The district court similarly granted summary judgment on Reed’s
   failure to accommodate claim. To make out a prima facie case for failure to
   accommodate, the plaintiff must prove that (1) she is a qualified individual
   with a disability; (2) the covered employer knew of the disability and its
   consequential limitations; and (3) the employer failed to make reasonable
   accommodations. Feist v. Louisiana, 730 F.3d 450, 452 (5th Cir. 2013).
          A “qualified” individual is one who, “with or without reasonable
   accommodation, can perform the essential functions of the employment
   position that such individual holds or desires.” 42 U.S.C. § 12111(8); see also
   E.E.O.C. v. Chevron Phillips Chem. Co., LP, 570 F.3d 606, 615 n.7 (5th Cir.
   2009). An individual who fails to possess necessary qualifications for her job
   at the time of the adverse action is not “qualified.” Bienkowski v. Am.
   Airlines, Inc., 851 F.2d 1503, 1506 (5th Cir. 1988). Necessary qualifications
   may include professional licenses required for the position. See id. at 1506
   n.3; see also Martin v. Lennox Int’l Inc., 342 F. App’x 15, 16 (5th Cir. 2009)
   (per curiam). Accordingly, because it is undisputed that she lacked the
   requisite license, as discussed above, as a matter of law, Reed was unqualified
   for the position, foreclosing her failure to accommodate claim.            See
   Bienkowski, 851 F.2d at 1506 & n.3. Therefore, the district court properly
   granted summary judgment on this claim.
          Accordingly, we AFFIRM.




                                          7